DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/06/2020, is being considered by the examiner.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), such as “means of transmission path” in the independent claims 1, 7, and 13, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The independent claims contain subject matter “means of transmission path”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, means of transmission path”.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter means of transmission path, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 7, and 13 recite “means of transmission path”. It is not clear from the claim language in view of the specification what structure of the “means of transmission path”. Therefore, claims 1, 7, and 13 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  In this Office action, it is assumed that “means of transmission path” is a communication network.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “the data”. It is noted that previous limitations include “a pixel data” and “lines of pixel data”.  Hence it is not clear to readers what data that “the data” is referring to. Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is not clear from claim 7 that what device would receive pixel data from an image sensor.  In addition, it is not clear from claim language of claims 7 and 13 what device that performs “attaching and outputting special information to specified 56positions within lines of pixel data; and detecting the special information of the lines of pixel data, and identifying transmission errors for the transmission path based on results of detection of the special information.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi (US Patent 10,362,220 B2), (“Wakabayashi”).

Regarding claim 1, Wakabayashi meets the claim limitations as follows:
An imaging device (i.e. a transmission system) [Wakabayashi: col 4, line 38; Figs. 1-3], comprising: an image sensor (i.e. the image sensor 11) [Wakabayashi: col 5, line 53; Figs. 1-3] that has a plurality of pixels (i.e. a plurality of pixels) [Wakabayashi: col 35, line 1-2; Fig. 1], and outputs pixel data by forming an image using the plurality of pixels ((i.e. The imaging unit 21 of the image sensor 11 includes an imaging element such as a complementary metal oxide semiconductor (CMOS) and performs photoelectric conversion of light received through a lens. Also, the imaging unit 21 performs A/D conversion or the like of a signal acquired by the photoelectric conversion and serially outputs pixel data included in an image in one frame to the transmission unit 22) [Wakabayashi: col 5, line 53-60; Figs. 1-3]; (i.e. image data format of 32 pixels) [Wakabayashi: col 35, line 1; Fig. 1]); andan image processing circuit ((i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3]; (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) that receives the pixel data from the image sensor by means of transmission path ((i.e. The reception unit 31 of the DSP 12 receives pixel data transmitted from the transmission unit 22 through the eight Lanes and serially outputs the data of each pixel to the image processing unit 32.) [Wakabayashi: col 6, line 5-8; Figs. 1-3]; (i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3]); wherein the image sensor (i.e. the image sensor 11) [Wakabayashi: col 5, line 53; Figs. 1-3] attaches special information ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]) at specified positions (i.e. On an upper side of the effective pixel region Al, a front dummy region A3 is set, the number of pixels in a horizontal direction thereof being identical to the total number of pixels in a horizontal direction of the effective pixel region Al and the margin region A2. In the example in FIG. 4, Embedded Data is inserted into the front dummy region A3. The Embedded Data includes information of a set value, which is related to imaging by the imaging unit 21, such as a shutter speed, an aperture value, or gain. There is a case where the Embedded Data is inserted into a rear dummy region A4.) [Wakabayashi: col 8, line 19-28; Figs. 4, 6-7, 10, 21] within lines of pixel data (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2.) [Wakabayashi: col 6, line 32-35] and outputs the data (i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3], and the image processing circuit ((i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3]; (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) detects the special information ((i.e. By detecting a control code included in the packet data or by detecting a part of a symbol included in the control code) [Wakabayashi: col 15, line 52-53]; (i.e. detects a symbol of K28.5 included in each of the Start Code, the End Code, and the Deskew Code and performs the symbol synchronization.) [Wakabayashi: col 15, line 56-58]) of the lines of pixel data (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35], and identifies transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]) for the transmission path ((i.e. In a case of performing data transmission by using eight Lanes, packet data is also transmitted to the reception unit 31 by using transmission paths included in the Lanes 1 to 7) [Wakabayashi: col 15, line 4-8]; (i.e. an transmission error is caused in a predetermined Lane) [Wakabayashi: col 16, line 29-30]) based on results of detection of the special information (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2
which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7].  

Regarding claim 2, Wakabayashi meets the claim limitations as set forth in claim 1.Wakabayashi further meets the claim limitations as follow.
The imaging device of claim 1 (i.e. a transmission system) [Wakabayashi: col 4, line 38; Figs. 1-3], wherein: the image processing circuit ((i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3]; (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) determines that (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] there is the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] in a case where the special information cannot be detected ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] ; (i.e. a plurality of pixels does not match the number of pixels in a horizontal direction. In such a case, adjustment may be performed) [Wakabayashi: col 35, line 19-21]; (i.e. the header error correction unit 132 determines whether the data 1 and the data 2 are identical to each other, whether the data 2 and the data 3 are identical to each other, and whether the data 3 and the data 1 are identical to each other.) [Wakabayashi: col 18, line 8-12]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2
which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7; Fig. 12]).  

Regarding claim 3, Wakabayashi meets the claim limitations as set forth in claim 1.Wakabayashi further meets the claim limitations as follow.
The imaging device of claim 1 (i.e. a transmission system) [Wakabayashi: col 4, line 38; Figs. 1-3], wherein: the image processing circuit ((i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3]; (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) determines (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] based on position (i.e. positions in the packet data at which positions errors are generated) [Wakabayashi: col 18, line 8] of the special information ((i.e. based on at least one of an error detection result of header information of each pair and a comparison result of data which result is acquired by the error detection calculation) [Wakabayashi: col 17, line 47-51]; (i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]) within the lines of the pixel data (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2.) [Wakabayashi: col 6, line 32-35; Figs 6-7].

Regarding claim 4, Wakabayashi meets the claim limitations as set forth in claim 3.Wakabayashi further meets the claim limitations as follow.
The imaging device of claim 3 (i.e. a transmission system) [Wakabayashi: col 4, line 38; Figs. 1-3], wherein:
the transmission path includes a plurality of lanes (i.e. The reception unit 31 of the DSP 12 receives pixel data transmitted from the transmission unit 22 through the eight Lanes and serially outputs the data of each pixel to the image processing unit 32.) [Wakabayashi: col 6, line 5-8; Figs. 1-3]; the image sensor (i.e. the image sensor 11) [Wakabayashi: col 5, line 53; Figs. 1-3]  provides output (i.e. The imaging unit 21 of the image sensor 11 includes an imaging element such as a complementary metal oxide semiconductor (CMOS) and performs photoelectric conversion of light received through a lens. Also, the imaging unit 21 performs A/D conversion or the like of a signal acquired by the photoelectric conversion and serially outputs pixel data included in an image in one frame to the transmission unit 22) [Wakabayashi: col 5, line 53-60; Figs. 1-3] by attaching the special information ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]) at the same position ((i.e. at the same place in each group) [Wakabayashi: col 12, line 31-32]; (i.e. In addition, the same control code is transmitted in each Lane at the same timing. Thus, when a transmission error is generated in is Lane and a control code is lost, it is possible to reconstruct the control code, in which the error is generated, by using a control code of a different Lane) [Wakabayashi: col 24, line 59-63]; (i.e. Each of the signal processing units 83-1 to 83-N includes a similar configuration) [Wakabayashi: col 13, line 34-35]) within a plurality of the lines 55of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]) that are transmitted synchronously in the plurality of lanes ((i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3]; (i.e. transmission of synchronization information of Frame/Line (Vs/H)) [Wakabayashi: col 24, line 5-6]; (i.e. processing is performed in parallel with respect to compression data at the same place in each group in each period prescribed by a clock signal) [Wakabayashi: col 12, line 30-32]) – Note: In microprocessor and communication technology, parallel transmission means data are transmitted synchronously); and the image processing circuit ((i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3]; (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) determines (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] by comparing positions of the special information ((i.e. a circuit can be simplified compared to a case where these circuits are prepared in each Lane) [Wakabayashi: col 25, line 63-65]; (i.e. comparison results of any pieces of data calculated by the error detection calculation) [Wakabayashi: col 18, line 15-16]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2 which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7] within the lines of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]) across the plurality of lanes (i.e. In a case of performing data transmission by using eight Lanes, packet data is also transmitted to the reception unit 31 by using transmission paths included in the Lanes 1 to 7) [Wakabayashi: col 15, line 4-8].

Regarding claim 5, Wakabayashi meets the claim limitations as set forth in claim 4.Wakabayashi further meets the claim limitations as follow.
The imaging device of claim 3 (i.e. a transmission system) [Wakabayashi: col 4, line 38; Figs. 1-3], wherein:
the image processing circuit ((i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3]; (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) comprises 
memory (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65] for storing the pixel data (i.e. data of the pixel in one line of the image data region A11 is stored) [Wakabayashi: col 8, line 53-54; S16 in Fig. 10]; (i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]), and a correction circuit for correcting the pixel data ((i.e. the payload error correction unit 124 detects an error in the payload data and corrects the detected error by performing error correction calculation based on the parity) [Wakabayashi: col 16, line 67 – col. 17, line 3]; (i.e. the skew correction unit 116 corrects the Data Skew between Lanes) [Wakabayashi: col 16, line 9-10]) that has been received ((i.e. The reception unit 31 of the DSP 12 receives pixel data transmitted from the transmission unit 22 through the eight Lanes and serially outputs the data of each pixel to the image processing unit 32.) [Wakabayashi: col 6, line 5-8; Figs. 1-3]; (i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3]), wherein the image processing circuit ((i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3]; (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) generates lines of pixel data that have had information (i.e. The header generation unit 72 generates a header to be added to a payload storing pixel data in one line) [Wakabayashi: col 10, line 32-33], relating to the transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]) within the lines of pixel data (i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48], attached ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]), and stores this pixel data in the memory ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]), and the correction circuit corrects pixel data ((i.e. the payload error correction unit 124 detects an error in the payload data and corrects the detected error by performing error correction calculation based on the parity) [Wakabayashi: col 16, line 67 – col. 17, line 3]; (i.e. the skew correction unit 116 corrects the Data Skew between Lanes) [Wakabayashi: col 16, line 9-10]) of the pixel data lines (i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48] that have been stored in the memory ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]), based on the information relating to transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]).  

Regarding claim 6, Wakabayashi meets the claim limitations as set forth in claim 5.Wakabayashi further meets the claim limitations as follow.
The imaging device of claim 3 (i.e. a transmission system) [Wakabayashi: col 4, line 38; Figs. 1-3], wherein:
the correction circuit performs correction ((i.e. the payload error correction unit 124 detects an error in the payload data and corrects the detected error by performing error correction calculation based on the parity) [Wakabayashi: col 16, line 67 – col. 17, line 3]; (i.e. the skew correction unit 116 corrects the Data Skew between Lanes) [Wakabayashi: col 16, line 9-10]) based on pixel data of pixel data lines that are different to the pixel data lines corresponding to information ((i.e. the header error correction unit 132 determines whether the data 1 and the data 2 are identical to each other, whether the data 2 and the data 3 are identical to each other, and whether the data 3 and the data 1 are identical to each other.) [Wakabayashi: col 18, line 8-12]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2 which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7] relating to the transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]).

Regarding claim 7, Wakabayashi meets the claim limitations as follows:
An imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] for forming an image using a plurality of pixels of an image sensor and outputting pixel data (i.e. The imaging unit 21 of the image sensor 11 includes an imaging element such as a complementary metal oxide semiconductor (CMOS) and performs photoelectric conversion of light received through a lens. Also, the imaging unit 21 performs A/D conversion or the like of a signal acquired by the photoelectric conversion and serially outputs pixel data included in an image in one frame to the transmission unit 22) [Wakabayashi: col 5, line 53-60; Figs. 1-3], and receiving the pixel data from the image sensor by means of transmission path ((i.e. The reception unit 31 of the DSP 12 receives pixel data transmitted from the transmission unit 22 through the eight Lanes and serially outputs the data of each pixel to the image processing unit 32.) [Wakabayashi: col 6, line 5-8; Figs. 1-3]; (i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3]), the imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] comprising: attaching ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]) and outputting special information to specified 56positions (i.e. On an upper side of the effective pixel region Al, a front dummy region A3 is set, the number of pixels in a horizontal direction thereof being identical to the total number of pixels in a horizontal direction of the effective pixel region Al and the margin region A2. In the example in FIG. 4, Embedded Data is inserted into the front dummy region A3. The Embedded Data includes information of a set value, which is related to imaging by the imaging unit 21, such as a shutter speed, an aperture value, or gain. There is a case where the Embedded Data is inserted into a rear dummy region A4.) [Wakabayashi: col 8, line 19-28; Figs. 4, 6-7, 10, 21] within lines of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]); and detecting the special information ((i.e. By detecting a control code included in the packet data or by detecting a part of a symbol included in the control code) [Wakabayashi: col 15, line 52-53]; (i.e. detects a symbol of K28.5 included in each of the Start Code, the End Code, and the Deskew Code and performs the symbol synchronization.) [Wakabayashi: col 15, line 56-58]) of the lines of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]), and identifying transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]) for the transmission path ((i.e. In a case of performing data transmission by using eight Lanes, packet data is also transmitted to the reception unit 31 by using transmission paths included in the Lanes 1 to 7) [Wakabayashi: col 15, line 4-8]; (i.e. an transmission error is caused in a predetermined Lane) [Wakabayashi: col 16, line 29-30]) based on results of detection of the special information (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2
which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7].
Regarding claim 8, Wakabayashi meets the claim limitations as set forth in claim 7.Wakabayashi further meets the claim limitations as follow.
The imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] of claim 7, further comprising: determining that (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] there is the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] in a case where the special information cannot be detected ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. a plurality of pixels does not match the number of pixels in a horizontal direction. In such a case, adjustment may be performed) [Wakabayashi: col 35, line 19-21]; (i.e. the header error correction unit 132 determines whether the data 1 and the data 2 are identical to each other, whether the data 2 and the data 3 are identical to each other, and whether the data 3 and the data 1 are identical to each other.) [Wakabayashi: col 18, line 8-12]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2 which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7; Fig. 12]).  

Regarding claim 9, Wakabayashi meets the claim limitations as set forth in claim 7.Wakabayashi further meets the claim limitations as follow.
The imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] of claim 7, further comprising: determining (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] based on position (i.e. positions in the packet data at which positions errors are generated) [Wakabayashi: col 18, line 8] of the special information ((i.e. based on at least one of an error detection result of header information of each pair and a comparison result of data which result is acquired by the error detection calculation) [Wakabayashi: col 17, line 47-51]; (i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]) within the lines of the pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]).

Regarding claim 10, Wakabayashi meets the claim limitations as set forth in claim 7.Wakabayashi further meets the claim limitations as follow.
The imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] of claim 9, wherein: the transmission path includes a plurality of lanes (i.e. The reception unit 31 of the DSP 12 receives pixel data transmitted from the transmission unit 22 through the eight Lanes and serially outputs the data of each pixel to the image processing unit 32.) [Wakabayashi: col 6, line 5-8; Figs. 1-3]; and further comprising providing output (i.e. outputs the data) [Wakabayashi: col 6, line 2; Figs. 1-3] by attaching special information ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]) at the same position ((i.e. at the same place in each group) [Wakabayashi: col 12, line 31-32]; (i.e. In addition, the same control code is transmitted in each Lane at the same timing. Thus, when a transmission error is generated in is Lane and a control code is lost, it is possible to reconstruct the control code, in which the error is generated, by using a control code of a different Lane) [Wakabayashi: col 24, line 59-63]; (i.e. Each of the signal processing units 83-1 to 83-N includes a similar configuration) [Wakabayashi: col 13, line 34-35]) within a plurality of the lines 55of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]) that are transmitted synchronously in the plurality of lanes ((i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3]; (i.e. transmission of synchronization information of Frame/Line (Vs/H)) [Wakabayashi: col 24, line 5-6]; (i.e. processing is performed in parallel with respect to compression data at the same place in each group in each period prescribed by a clock signal) [Wakabayashi: col 12, line 30-32]) – Note: In microprocessor and communication technology, parallel transmission means data are transmitted synchronously); and determining (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] by comparing positions of the special information ((i.e. a circuit can be simplified compared to a case where these circuits are prepared in each Lane) [Wakabayashi: col 25, line 63-65]; (i.e. comparison results of any pieces of data calculated by the error detection calculation) [Wakabayashi: col 18, line 15-16]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2 which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7] within the lines of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]) across the plurality of lanes (i.e. In a case of performing data transmission by using eight Lanes, packet data is also transmitted to the reception unit 31 by using transmission paths included in the Lanes 1 to 7) [Wakabayashi: col 15, line 4-8]. 

Regarding claim 11, Wakabayashi meets the claim limitations as set forth in claim 10.Wakabayashi further meets the claim limitations as follow.
The imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] of claim 10, further comprising:
storing the pixel data (i.e. data of the pixel in one line of the image data region A11 is stored) [Wakabayashi: col 8, line 53-54; S16 in Fig. 10] in memory ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]); generating lines of pixel data that have had information (i.e. The header generation unit 72 generates a header to be added to a payload storing pixel data in one line) [Wakabayashi: col 10, line 32-33], relating to the transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]) within the lines of pixel data (i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48], attached ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]), and storing this pixel data (i.e. data of the pixel in one line of the image data region A11 is stored) [Wakabayashi: col 8, line 53-54; S16 in Fig. 10] in the memory ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]); and correcting pixel data ((i.e. the payload error correction unit 124 detects an error in the payload data and corrects the detected error by performing error correction calculation based on the parity) [Wakabayashi: col 16, line 67 – col. 17, line 3]; (i.e. the skew correction unit 116 corrects the Data Skew between Lanes) [Wakabayashi: col 16, line 9-10]) of the pixel data lines (i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48] that have been 57stored in the memory  ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]), based on the information relating to transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]).  

Regarding claim 12, Wakabayashi meets the claim limitations as set forth in claim 11.Wakabayashi further meets the claim limitations as follow.
The imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] of claim 11, further comprising:
performing correction ((i.e. the payload error correction unit 124 detects an error in the payload data and corrects the detected error by performing error correction calculation based on the parity) [Wakabayashi: col 16, line 67 – col. 17, line 3]; (i.e. the skew correction unit 116 corrects the Data Skew between Lanes) [Wakabayashi: col 16, line 9-10]) based on pixel data of pixel data lines that are different to the pixel data lines corresponding to information ((i.e. the header error correction unit 132 determines whether the data 1 and the data 2 are identical to each other, whether the data 2 and the data 3 are identical to each other, and whether the data 3 and the data 1 are identical to each other.) [Wakabayashi: col 18, line 8-12]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2 which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7] relating to the transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]).

Regarding claim 13, Wakabayashi meets the claim limitations as follows:
A non-transitory computer-readable medium, storing a processor executable code (i.e. a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 49-52], which when executed by at least one processor (i.e. A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations) [Wakabayashi: col 41, line 40-43], that is arranged within an imaging device (i.e. the series of above-described processing can be executed by hardware or by software. In a case where the series of processing is executed by the software, when installation of a computer or various programs embedded in special hardware is performed, a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 45-52]; (i.e. image processing LSI included in a digital signal processor (DSP)) [Wakabayashi: col 1, line 24-25; Figs. 1-3];  (i.e. An electronic device of the third aspect of the present technique includes: an imaging unit) [Wakabayashi: col 3, line 51-52]) that forms an image using a plurality of pixels of an image sensor and outputs pixel data (i.e. The imaging unit 21 of the image sensor 11 includes an imaging element such as a complementary metal oxide semiconductor (CMOS) and performs photoelectric conversion of light received through a lens. Also, the imaging unit 21 performs A/D conversion or the like of a signal acquired by the photoelectric conversion and serially outputs pixel data included in an image in one frame to the transmission unit 22) [Wakabayashi: col 5, line 53-60; Figs. 1-3], and receives the pixel data from the image sensor by means of transmission path ((i.e. The reception unit 31 of the DSP 12 receives pixel data transmitted from the transmission unit 22 through the eight Lanes and serially outputs the data of each pixel to the image processing unit 32.) [Wakabayashi: col 6, line 5-8; Figs. 1-3]; (i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3]), performs an imaging method ((i.e. an information processing method) [Wakabayashi: col 1, line 8]; (i.e. the series of above-described processing can be executed by hardware or by software. In a case where the series of processing is executed by the software, when installation of a computer or various programs embedded in special hardware is performed, a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 45-52]), the imaging method (i.e. an information processing method) [Wakabayashi: col 1, line 8] comprising: attaching ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]) and outputting special information to specified 56positions (i.e. On an upper side of the effective pixel region Al, a front dummy region A3 is set, the number of pixels in a horizontal direction thereof being identical to the total number of pixels in a horizontal direction of the effective pixel region Al and the margin region A2. In the example in FIG. 4, Embedded Data is inserted into the front dummy region A3. The Embedded Data includes information of a set value, which is related to imaging by the imaging unit 21, such as a shutter speed, an aperture value, or gain. There is a case where the Embedded Data is inserted into a rear dummy region A4.) [Wakabayashi: col 8, line 19-28; Figs. 4, 6-7, 10, 21] within lines of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]); and detecting the special information ((i.e. By detecting a control code included in the packet data or by detecting a part of a symbol included in the control code) [Wakabayashi: col 15, line 52-53]; (i.e. detects a symbol of K28.5 included in each of the Start Code, the End Code, and the Deskew Code and performs the symbol synchronization.) [Wakabayashi: col 15, line 56-58]) of the lines of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]), and identifying transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]) for the transmission path ((i.e. In a case of performing data transmission by using eight Lanes, packet data is also transmitted to the reception unit 31 by using transmission paths included in the Lanes 1 to 7) [Wakabayashi: col 15, line 4-8]; (i.e. an transmission error is caused in a predetermined Lane) [Wakabayashi: col 16, line 29-30]) based on results of detection of the special information (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2
which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7].

Regarding claim 14, Wakabayashi meets the claim limitations as set forth in claim 13.Wakabayashi further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 13, 58storing further processor executable code (i.e. a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 49-52], which when executed by the at least one processor (i.e. A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations) [Wakabayashi: col 41, line 40-43], causes the at least one processor to perform a method (i.e. the series of above-described processing can be executed by hardware or by software. In a case where the series of processing is executed by the software, when installation of a computer or various programs embedded in special hardware is performed, a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 45-52] further comprising:  determining that (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] there is the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] in a case where the special information cannot be detected ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] ; (i.e. a plurality of pixels does not match the number of pixels in a horizontal direction. In such a case, adjustment may be performed) [Wakabayashi: col 35, line 19-21]; (i.e. the header error correction unit 132 determines whether the data 1 and the data 2 are identical to each other, whether the data 2 and the data 3 are identical to each other, and whether the data 3 and the data 1 are identical to each other.) [Wakabayashi: col 18, line 8-12]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2
which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7; Fig. 12]).  

Regarding claim 15, Wakabayashi meets the claim limitations as set forth in claim 13.Wakabayashi further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 13, 58storing further processor executable code (i.e. a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 49-52], which when executed by the at least one processor (i.e. A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations) [Wakabayashi: col 41, line 40-43], causes the at least one processor to perform a method (i.e. the series of above-described processing can be executed by hardware or by software. In a case where the series of processing is executed by the software, when installation of a computer or various programs embedded in special hardware is performed, a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 45-52] further comprising: determining (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] based on position (i.e. positions in the packet data at which positions errors are generated) [Wakabayashi: col 18, line 8] of the special information ((i.e. based on at least one of an error detection result of header information of each pair and a comparison result of data which result is acquired by the error detection calculation) [Wakabayashi: col 17, line 47-51]; (i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]) within the lines of the pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]).

Regarding claim 16, Wakabayashi meets the claim limitations as set forth in claim 13.Wakabayashi further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 13, 58storing further processor executable code (i.e. a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 49-52], which when executed by the at least one processor (i.e. A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations) [Wakabayashi: col 41, line 40-43], causes the at least one processor to perform a method (i.e. the series of above-described processing can be executed by hardware or by software. In a case where the series of processing is executed by the software, when installation of a computer or various programs embedded in special hardware is performed, a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 45-52] further comprising:providing output (i.e. outputs the data) [Wakabayashi: col 6, line 2; Figs. 1-3] by attaching special information ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]) at the same position ((i.e. at the same place in each group) [Wakabayashi: col 12, line 31-32]; (i.e. In addition, the same control code is transmitted in each Lane at the same timing. Thus, when a transmission error is generated in is Lane and a control code is lost, it is possible to reconstruct the control code, in which the error is generated, by using a control code of a different Lane) [Wakabayashi: col 24, line 59-63]; (i.e. Each of the signal processing units 83-1 to 83-N includes a similar configuration) [Wakabayashi: col 13, line 34-35]) within a plurality of the lines 55of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]) that are transmitted synchronously in the plurality of lanes ((i.e. The transmission unit 22 assigns, to a plurality of transmission paths, the data of each pixel which data is supplied by the imaging unit 21, for example, in an order supplied by the imaging unit 21 and transmits the data to the DSP 12 in parallel through the plurality of transmission paths. In an example in FIG. 1, transmission of the pixel data is performed by using eight transmission paths) [Wakabayashi: col 5, line 61-67; Figs. 1-3]; (i.e. transmission of synchronization information of Frame/Line (Vs/H)) [Wakabayashi: col 24, line 5-6]; (i.e. processing is performed in parallel with respect to compression data at the same place in each group in each period prescribed by a clock signal) [Wakabayashi: col 12, line 30-32]) – Note: In microprocessor and communication technology, parallel transmission means data are transmitted synchronously); and determining (i.e. the header error correction unit 132 determines) [Wakabayashi: col 18, line 8] the transmission error (i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30] by comparing positions of the special information ((i.e. a circuit can be simplified compared to a case where these circuits are prepared in each Lane) [Wakabayashi: col 25, line 63-65]; (i.e. comparison results of any pieces of data calculated by the error detection calculation) [Wakabayashi: col 18, line 15-16]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2 which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7] within the lines of pixel data ((i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48]; (i.e. the imaging unit 21 outputs data of a pixel in an odd line to the transmission unit 22-1 and outputs data of a pixel in an even line to the transmission unit 22-2) [Wakabayashi: col 6, line 32-35]) across the plurality of lanes (i.e. In a case of performing data transmission by using eight Lanes, packet data is also transmitted to the reception unit 31 by using transmission paths included in the Lanes 1 to 7) [Wakabayashi: col 15, line 4-8].

Regarding claim 17, Wakabayashi meets the claim limitations as set forth in claim 16.Wakabayashi further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 13, 58storing further processor executable code (i.e. a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 49-52], which when executed by the at least one processor (i.e. A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations) [Wakabayashi: col 41, line 40-43], causes the at least one processor to perform a method (i.e. the series of above-described processing can be executed by hardware or by software. In a case where the series of processing is executed by the software, when installation of a computer or various programs embedded in special hardware is performed, a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 45-52] further comprising:
storing the pixel data (i.e. data of the pixel in one line of the image data region A11 is stored) [Wakabayashi: col 8, line 53-54; S16 in Fig. 10] in memory ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]); generating lines of pixel data that have had information (i.e. The header generation unit 72 generates a header to be added to a payload storing pixel data in one line) [Wakabayashi: col 10, line 32-33], relating to the transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]) within the lines of pixel data (i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48], attached ((i.e. embedded data is inserted) [Wakabayashi: col 8, line 28; Figs. 4, 6]; (i.e. That is, in a header of one packet, three same pairs of header information and a CRC code are included. A data amount of the whole header is 24 bytes which is the total of eight bytes of the first pair of header information and a CRC code, eight bytes of the second pair of header information and a CRC code, and eight bytes of the third pair of header information and a CRC code) [Wakabayashi: col 11, line 13-19; Figs. 4, 6-7]), and storing this pixel data (i.e. data of the pixel in one line of the image data region A11 is stored) [Wakabayashi: col 8, line 53-54; S16 in Fig. 10] in the memory ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]); and correcting pixel data ((i.e. the payload error correction unit 124 detects an error in the payload data and corrects the detected error by performing error correction calculation based on the parity) [Wakabayashi: col 16, line 67 – col. 17, line 3]; (i.e. the skew correction unit 116 corrects the Data Skew between Lanes) [Wakabayashi: col 16, line 9-10]) of the pixel data lines (i.e. the pixel data in all lines included in the image) [Wakabayashi: col 19, line 48] that have been 57stored in the memory  ((i.e. store more images without changing a capacity of a frame memory) [Wakabayashi: col 35, line 44-45]; (i.e. a storage unit 1008 including a hard disk drive or the like to store a program or various kinds of data) [Wakabayashi: col 36, line 63-65]), based on the information relating to transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]).

Regarding claim 18, Wakabayashi meets the claim limitations as set forth in claim 17.Wakabayashi further meets the claim limitations as follow.
The non-transitory computer-readable medium of claim 16, 58storing further processor executable code (i.e. a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 49-52], which when executed by the at least one processor (i.e. A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations) [Wakabayashi: col 41, line 40-43], causes the at least one processor to perform a method (i.e. the series of above-described processing can be executed by hardware or by software. In a case where the series of processing is executed by the software, when installation of a computer or various programs embedded in special hardware is performed, a program included in the software is installed from a recording medium, for example, into a general personal computer which can execute various functions.) [Wakabayashi: col 36, line 45-52] further comprising:
performing correction ((i.e. the payload error correction unit 124 detects an error in the payload data and corrects the detected error by performing error correction calculation based on the parity) [Wakabayashi: col 16, line 67 – col. 17, line 3]; (i.e. the skew correction unit 116 corrects the Data Skew between Lanes) [Wakabayashi: col 16, line 9-10]) based on pixel data of pixel data lines that are different to the pixel data lines corresponding to information ((i.e. the header error correction unit 132 determines whether the data 1 and the data 2 are identical to each other, whether the data 2 and the data 3 are identical to each other, and whether the data 3 and the data 1 are identical to each other.) [Wakabayashi: col 18, line 8-12]; (i.e. The three pairs of header information and a CRC code are respectively referred to as a pair 1, a pair 2, and a pair 3. In this case, by error detection calculation with respect to the pair 1, the header error correction unit 132 acquires information whether there is an error in header information of the pair 1 (error detection result) and data 1 which is data calculated by the error detection calculation. Also, by error detection calculation with respect to the pair 2, the header error correction unit 132 acquires information whether there is an error in header information of the pair 2 and data 2 which is data calculated by the error detection calculation. By error detection calculation with respect to the pair 3, the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 17, line 59 - col 18, line 7] relating to the transmission errors ((i.e. an transmission error is caused in a predetermined Lane and a control code is lost) [Wakabayashi: col 16, line 29-30]; (i.e. the header error correction unit 132 acquires information whether there is an error in header information of the pair 3 and data 3 which is data calculated by the error detection calculation) [Wakabayashi: col 18, line 3-7]).

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Philip P. Dang/Primary Examiner, Art Unit 2488